The last amendatory Act 1936, Ex.Sess., p. 228, provides: "That in the event the Supreme Court of the United States shall hold the Federal 'Social Security Act' approved by the President August 14th, 1935, unconstitutional or inoperative for any reason whatsoever, then this Act shall become void, inoperative and of no effect."
It is evident that the state does not wish to embark in the "social security" business except in co-operation with the federal government. It is also manifest that the life of the Alabama act is dependent on what the United States Supreme Court may hold as to the validity of the federal act. Therefore, regardless of what this court may think or hold as to the Alabama act, its life and existence is dependent upon the result of the holding of the United States Supreme Court as to the validity of the federal act, as said court is made the final arbiter by the express terms of the Alabama act, even though our act does not offend either the State or Federal Constitution. I therefore think that a decision by us at this time is premature, speculative, and unnecessary regardless of the urge of counsel, and that we should await the result of the action by the United States Supreme Court upon the federal act which will inevitably reach said court in a short time, if not already there, then if said federal act is upheld, it will be time enough to pass upon *Page 263 
the Alabama act by this court. "Sufficient unto the day is the evil thereof."
It is the well-established rule of this and other courts to not pass upon the constitutional validity of legislative enactments unless the determination is necessary to a decision of the case (meaning a final and fixed decision as distinguished from a conditional or speculative one.) State ex rel. Crumpton v. Montgomery, 177 Ala. 212, 59 So. 294, with many other cases cited. Ala. Ency.Digest, vol. 3, § 35, pp. 205, 206.
My brothers, however, are of the opinion that the question should be presently decided.
Therefore, yielding to their view, I concur in the result of the holding that the Alabama act does not violate our State Constitution. I am not convinced beyond a reasonable doubt that the act is not within the police power of the state and, if it is within said police power, the present holding does not conflict with Robertson v. Collins, 218 Ala. 54, 117 So. 415, or Eliasberg Bros. Mercantile Co. v. Grimes, 204 Ala. 492,86 So. 56, 11 A.L.R. 300.
My brother Foster has written an able, persuasive, and painstaking opinion, and with which I do not at present disagree, but do not wish to concur in the discussion or holding as to the federal statute for while it may be correct whatever we may say or hold as to said act in nowise settles the controversy and a decision by us is not contemplated by the Alabama act, which expressly provides that the life and validity of same must be determined by the United States Supreme Court in dealing with the federal act.